Per Curiam. Booth, C. J.
(Charge.) Gentlemen, the present action is brought for the recovery of £18.17.6 for fees due the plaintiff as sheriff. There are two grounds of defense set up by defendant; first, that the mileage fees are not warranted by law. If these three sentences (reads them) are distinct and substantive, as they ought to be, it is contended that the mileage is *259a legal charge. The words of the Act seem to warrant the charge, but the absurdities of that construction incline us to a different one. Secondly, with regard to the Act of Limitations, we think it is no bar, for we think the demand is founded on a record, On the first point there is some difference of opinion with [in] the court.
Verdict for six pounds. Rule to show cause for a new trial was given, plaintiff agreeing not to bring error.